Citation Nr: 1510572	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether the discontinuance of entitlement to special monthly compensation (SMC) based on the loss of use of one eye, effective December 1, 2007, was proper.

3.  Entitlement to an evaluation in excess of 30 percent for a service-connected right eye disability.

4.  Entitlement to a higher rated of Special Monthly Compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, September 2007, December 2008, and February 2012 rating decisions.

The Board notes that the Veteran withdrew his request for a Board hearing in December 2014.  As such, the Board will proceed without such a hearing. 

The Board notes that the representative indicated in his Brief in Support of Appeal that he believed the issues on appeal to include entitlement to SMC for aid and attendance/housebound; entitlement to increased benefits for right eye visual impairment; and entitlement to service connection for breathing problems, prostate cancer, sinus problems, posttraumatic stress disorder (PTSD), degenerative disc disease of the back, a sleep disorder, memory loss, depression, and a heart condition. 

The record includes an August 2008 statement of the case (SOC), which included the issues of continued entitlement to SMC and entitlement to an evaluation of right eye visual impairment currently 30 percent disabling, which the Veteran appealed.  The Board finds that these issues are on appeal before the Board.   

The claims file also contains a July 2012 SOC, which included the issues of  service connection for prostate cancer due to exposure to ionizing radiation and entitlement to SMC based on aid and attendance/housebound, which the Veteran appealed.  Subsequently, the Veteran was granted service connection for SMC at the housebound rate, effective November 7, 2011.  Thus, this appeal includes consideration of entitlement to a higher rate of SMC based on the need for regular aid and attendance and service connection for prostate cancer.

Further, in June 2009, the Veteran was issued 2 separate SOCs, which addressed the issues of entitlement to service connection for a left eye condition, Parkinson's disease, sinus problems, and prostate cancer due to herbicide exposure; entitlement to a compensable evaluation for squamous papilloma of the uvula; and entitlement to individual unemployability (TDIU).  The Veteran did not submit a timely VA Form 9 substantive appeal with regard to these issues.  As such, the issues of entitlement to service connection for a left eye condition and Parkinson's disease, entitlement to an increased rating for service-connected nasal deviation, and entitlement to a compensable evaluation for squamous papilloma of the uvula are not currently on appeal before the Board.

With regard to the Veteran's TDIU claim, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  In August 2013, the Veteran submitted a claim for entitlement to TDIU.  However, the Board finds that the issue of entitlement to TDIU is moot in this case, and therefore, not on appeal.

Specifically, in Bradley v. Peake, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).   However, in this case, the Veteran is currently receiving a total 100 percent evaluation for bilateral hearing loss, as well as entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s).  Therefore, the Board finds that the issue of entitlement to TDIU is moot and not on appeal before the Board. 

The Board notes that the claims file also contains a July 2011 SOC, which included the issues of service connection for PTSD, degenerative disc disease of the back, a sleep disorder, pain in legs, memory loss, depression, and a heart condition.  However, as the Veteran did not submit a timely substantive appeal with regard to these issues, these issues are not appeal before the Board.  

The Board notes that additional evidence was associated with the claims file after the most recent SOC and supplemental statement of the case (SSOC) were issued.  However, as these records are not pertinent to the claims being decided in this determination, the Board will proceed to adjudicate the claims, as done below, with no prejudice to the Veteran. 

The issues of entitlement to service connection for breathing problems, posttraumatic stress disorder (PTSD), degenerative disc disease of the back, a sleep disorder, memory loss, depression, and a heart condition, and entitlement to an increased rating for nasal deviation have been raised by the record in a December 2014  statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rate of SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prostate cancer is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is prostate cancer shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange or radiation.

2.  In the September 2007 rating decision, the RO discontinued the Veteran's entitlement to SMC based on loss of use of one eye, effective December 1, 2007, without observance of applicable regulation; the entitlement discontinuance is therefore void ab initio.

3.  The Veteran's service-connected right eye disability is manifested by complaints of vision loss. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Entitlement to SMC based on loss of use of one eye is restored, effective December 1, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.350(a)(4), 3.321(b)(1), 3.344, 4.1, 4.2, 4.3, 4.7, 4.13, 4.79.

3.  For the period of March 13, 2007, to December 25, 2007, the criteria for an evaluation in excess of 30 percent for a service-connected right eye disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 3.383(a), 4.3, 4.7, 4.84a, Diagnostic Codes 6009, 6070 (2007).

4.  For the period of December 26, 2007, to the present, the criteria for an evaluation of 70 percent, but no higher, for a service-connected right eye disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 3.383(a), 4.3, 4.7, 4.84a, Diagnostic Codes 6009, 6070, 6075 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for restoration of entitlement to SMC based on the loss of use of one eye, effective December 1, 2007, no discussion of general compliance with VA's duty to notify and assist is necessary with respect to this claim.

With respect to the Veteran's remaining claims being decided in this determination, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters in March 2007, May 2008, and September 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to the Veteran's claim for service connection for prostate cancer, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no probative evidence linking the Veteran's prostate cancer to service, and no credible lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that exposure to Agent Orange or radiation resulted in his claimed disabilities.  However, as will be discussed in greater below, the Board finds no credible evidence of Agent Orange exposure while on active duty, and no probative evidence that the Veteran's in-service radiation exposure resulted in prostate cancer. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints prostate cancer, nor has the Veteran proffered credible lay statements indicating that he has had continuous symptoms of this disability since his active duty.  Thus, as there is no probative evidence suggesting an association between his current symptoms or disability and service, and no credible lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided VA examinations which addressed his right eye disability claim in August 2011.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As prostate cancer is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of prostate cancer.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The definition of "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d) (2014).

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; and (xv) cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2014).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2014).

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section.

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014). But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for prostate cancer.

The Veteran is claiming entitlement to service connection for prostate cancer, to include as due to alleged in-service exposure to radiation and Agent Orange.  Specifically, he contended in a July 2013 statement that he was exposed to ionizing and non-ionizing radiation while in the Navy.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of prostate cancer.  His records document that he underwent a radiation physical in March 1963 in order to determine whether he was physically qualified for exposure to ionizing radiation.  His military records also contain a record of exposure to ionizing radiation dated from April 1960 to April 1961.

Post-service records document a diagnosis of prostate cancer.

As an initial matter, there is no evidence of record reflecting that the Veteran had a prostate cancer to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis under 38 C.F.R. § 3.309(a).  

With regard to granting service connection on a presumptive basis as related to in-service exposure to Agent Orange or herbicides, the evidence of record does not reflect that the Veteran served in the Republic of Vietnam.  In fact, the Veteran himself does not assert that he served on land in Vietnam  Specifically, he asserted in a July 2013 statement that, in 1963, his submarine, USS Sargo (SSN 583), operated secretly off the coast of Vietnam.  He asserted that he had to make potable water when he was under water, so his water was likely contaminated by dioxins when he took in water off the Vietnam Coast.  

A February 2011 response from the National Personnel Records Center (NPRC)  indicated that there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam.  Additionally, the Veteran himself has not asserted that he went ashore onto Vietnam, but instead appears to be claiming that his presence in the waters near the coast of Vietnam exposed him to herbicides.

With regard to these assertions, the Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2014).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

As there is no evidence that the Veteran had actual duty or visitation in Vietnam, and the Veteran himself has asserted that his closest contact to Vietnam was his service on a submarine off the coast of Vietnam, in-service exposure to herbicides or Agent Orange cannot be conceded.  As such, service connection cannot be granted for prostate cancer as presumptively associated with in-service exposure to Agent Orange or herbicides.

With regard to granting service connection as presumptively associated with exposure to radiation, the Board notes that prostate cancer is one of the diseases listed as presumptively service-connected for radiation-exposed Veterans under 38 C.F.R. § 3.309(d) (2014).  However, there is no evidence showing that the Veteran participated in a radiation-risk activity as defined by 3.309(d)(3)(ii).  Thus, these provisions relating to presumptive service connection based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various development procedures to be undertaken when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  Prostate cancer is specifically listed as a radiogenic disease under this regulation. 

The Board notes that the claims file contains a November 2011 private medical opinion from Ellis Clinic.  This examination report noted the Veteran's report that he underwent 48 hours of exposure to radiation secondary to a fire on board the boat; and that on August 1, 1959, the Veteran developed prostate cancer requiring surgery.  The D.O. opined that the injuries and impairments and disabilities set for forth in his diagnosis and computation of service-connected disability were, as likely as not, due to and a consequence of this Veteran's military service.   

In January 2012, a Director of Compensation Service rendered an advisory opinion on this matter.  Specifically, the records were referred to the Under Secretary for Health for an opinion.  It was noted that the January 19, 2012, memorandum from the Director of the Environmental Health Program (DEHP), written for the Under Secretary of Health, advises it is unlikely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.  The DEHP noted a letter from the Naval Dosimetry Center dated September 9, 2011, which states the
Veteran's exposure to ionizing radiation was SDE WB 0.000 rem, DDE-photon 0.422 rem, and DDE-neutron 0.000.  The DEBP noted the Health Physics Society, in their position statement P5010-i, Radiation Risk in Perspective, revised in August of 2004, states that "in accordance with the current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimates of health risks below an individual dose of 5 rem in one year of a lifetime dose of 10 rem above that received from natural sources."  The position statement continues "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  The Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.

This advisory opinions went on to note that the Veteran underwent a prostate biopsy in February of 2008; pathology diagnosed adenocarcinoma of the prostate, 37 years after the Veteran's exposure to ionizing radiation.  The Veteran does not smoke and denies tobacco use in the past.  The Veteran's family history for cancer and leukemia is not identified, and prostate cancer is not a disease listed at 38 CFR 3.309(d).

As a result of this VA advisory opinion, and following review of the evidence in its entirety, the Director of Compensation Service opined that there is no reasonable possibility that the Veteran's prostate cancer resulted from exposure to radiation in service.

The Board has considered that the November 2011 private medical opinion linked the Veteran's prostate cancer to his reports of radiation exposure secondary to a fire on board a ship in service.  However, there is no indication that this D.O. has any specialized knowledge pertaining to radiation exposure or the exact doses of radiation to which the Veteran was exposed in service.  Moreover, the Board finds this private opinion to be inherently incredible, as the medial evidence of record does not reflect that the Veteran developed prostate cancer until 2008.  The recitation of a history of in-service (1959) prostate cancer and related surgery is simply not reflected in the record. Therefore, as this opinion appears to be based, at least in part, on consideration of a diagnosis date of 1959, nearly 50 years prior to the actual diagnosis of the disability at issue, the Board finds this opinion not credible.  

To the contrary, the January 2012 opinion took into account the Veteran's dose estimate, his accurate medical history, and the actual time-lapse between exposure and the onset of the disease.  
The claims folder contains no dose estimates contrary to the estimate provided above, and no contrary credible medical opinions or other medical evidence suggesting that in-service exposure to radiation caused or contributed to the development of prostate cancer.  Therefore, the Board finds that service connection based on the development procedures set forth in 38 C.F.R. § 3.311 is not warranted.  

With regard to granting service connection on a direct basis for prostate cancer, there is no medical evidence or lay evidence of record documenting in-service prostate cancer, and no credible medical opinion has related a current diagnosis of prostate cancer directly to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service, nor has he indicated that his prostate cancer is due directly to his active duty service.  Further, he did not date his symptoms pertaining to this disability back to service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection cannot be granted on a direct basis for prostate cancer. 

The Board acknowledges the Veteran's contentions that he should be granted service connection for his prostate cancer as a result of his active duty service.  However, the Veteran, as a layperson, is not capable of linking a current diagnosis of prostate cancer to alleged, unverified Agent Orange exposure or to radiation exposure.  There is no indication in the claims file that he has medical training or expertise in genitourinary cancers, or in the effects of Agent Orange or radiation exposure, which would render him competent to make such a link, as such a relationship is not obvious to a lay observer. 

Therefore, as the credible evidence of record does not reflect that the Veteran developed prostate cancer during or as a result of service, to include in-service exposure to radiation; the Veteran has not maintained a continuity of relevant symptomatology since service; the evidence of record does not support Agent Orange exposure; and the Veteran is not competent to link a post-service diagnosis of prostate cancer to service, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for prostate cancer, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Whether the discontinuance of entitlement to SMC based on the loss of use of one eye, effective December 1, 2007, was proper.

The Board notes that a May 2007 rating decision proposed to discontinue entitlement to SMC based on loss of use of one eye.  In a September 2007 rating decision, the RO found that entitlement to SMC based on loss of use of one eye was no longer shown effective December 1, 2007.  The Veteran asserts that the discontinuance of this rating was improper.

SMC (k) is granted for blindness of one eye.  38 CFR § 3.350(a)(4) and 38 CFR § 4.79 addresses loss of use or blindness of one eye, having only light perception (LPO).  LPO is held to exist when there is inability to recognize test letters at a distance of one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility. 

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings if such reductions result in a reduction in the compensation paid to the Veteran.  Here, the Veteran was awarded SMC for the loss of use of his right eye having LPO, effective March 31, 2000, in an August 2000 rating decision.  As noted above, a May 2007 rating decision proposed to discontinue this SMC and a September 2007 rating decision implemented the reduction, effective December 1, 2007.  A VA Form 21-8947 Compensation and Pension Award, dated in September 2007, shows that the amount of compensation paid to the Veteran was reduced following the discontinuance of entitlement to SMC for the loss of use of his right eye.  Therefore, the procedural requirement of 38 C.F.R. § 3.105(e)-(i) are applicable. 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown , 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the reduction in question has been found to be improper because the RO discontinued the entitlement to SMC without observance of applicable regulations regarding ratings that have been in place for more than five years.  Restoration of the entitlement to SMC based on the loss of use of one eye is found to be warranted.  Thus, as the entitlement is restored from the date that it was reduced, any error VA may have made with regard to the procedural requirements of 38 C.F.R. § 3.105(e) cannot have resulted in prejudice to the Veteran.  No further discussion as to those requirements is necessary. 

As to rating reductions, the Court of has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than 5 years.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The Veteran was entitled to SMC based on loss of use of the right eye from March 31, 2000, to November 30, 2007.  Hence, the Veteran was entitled to SMC for the loss of use of his right eye for more than 5 years. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Shafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id. 

In the instant case, all relevant documents tend to show that the RO discontinued the Veteran's entitlement to SMC based on loss of use of one eye without taking 38 C.F.R. § 3.344(a) into consideration.  The Board has reviewed the May 2007 rating decision proposing the discontinuance, the May 2007 notice letter regarding that proposed discontinuance, the September 2007 decision discontinuing the rating, the September 2007 notice letter regarding the discontinuance, the August 2008 statement of the case (SOC), and the August 2012 supplemental statement of the case (SSOC).  None of these documents refer to 38 C.F.R. § 3.344(a) or include language indicating that the RO considered 38 C.F.R. § 3.344(a) in discontinuing the Veteran's entitlement to SMC based on loss of use of one eye.  The May 2007 rating decision and subsequent SOC and SSOC referred to an April 2009 VA contract examination and treatment records which documented that the Veteran did not, at that time, meet the criteria for LPO.  These documents did not discuss how the Veteran's disability had improved since the grant of entitlement to SMC based on loss of use of one eye.   

None of these documents refer to sustained improvement, or whether the evidence makes it reasonably certain that improvement will be maintained under the ordinary conditions of life.  The Board cannot glean from any of these documents that the RO considered whether the improvement would be maintained under the ordinary conditions of life.  The SOC includes the full text of several regulations but does not include the text of, or even list, 38 C.F.R. § 3.344.  None of these documents refer to the length of time that the Veteran had been entitled to this SMC, or mention the date that the rating was assigned.  From these documents, the Board concludes that the SMC discontinuance was made without observance of the protections in place for ratings that have been in effect for more than 5 years, as specified in 38 C.F.R. § 3.344(a). 

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this issue must be granted and entitlement to SMC based on the loss of use of one eye is restored, effective December 1, 2007. 

3.  Entitlement to an evaluation in excess of 30 percent for a service-connected right eye disability.

In a May 2007 rating decision, the RO continued a 30 percent evaluation assigned to service-connected right eye visual impairment due to choroidal tear with central scotoma and extopia secondary to injury under Diagnostic Codes 6009-6070.  The Veteran is seeking a higher evaluation.  

The Board notes that the instant appeal arises from a March 13, 2007, claim for an increased rating for the right eye.  The Veteran is not in receipt of service connection for a left eye disability.  During the course of the appeal, the Veteran filed a statement in August 2008 to the effect that Congress had changed the law regarding compensation for vision impairment in both eyes and that he wanted to be considered under the new statute.  

Congress changes the statue governing when nonservice-connected visual disorders may be compensated as though service connected.  See Dr. James Allen Veteran Vision Equity Act of 2007, Pub.L. 110-157, December 26, 2007, 121 Stat. 1831.  Prior to the Act, a Veteran who was service-connected for one eye and blind in that eye could be compensated for disorder of the nonservice-connected eye if the nonservice-connected disability was not the result of the Veteran's willful misconduct and also resulted in blindness.  See 38 U.S.C.A. § 1160(a) (West 2002 & Supp. 2007); see also 38 C.F.R. § 3.383(a)(2007).  In relevant part, the Act changed "blindness" to "impairment of vision" with each eye rated at visual acuity of 20/200 or less.  Pub.L. 110-157, § 102.  VA amended 38 C.F.R. § 3.383 to reflect the statutory change in March 2009.  See 74 Fed. Reg. 11, 481 (Mar. 18, 2009).  These changes apply to application filed before December 26, 2007, but pending before VA as of December 26, 2007.  Id.

Therefore, as the Veteran's claim for an increased rating was received in March 2007 and was still pending before VA as of December 26, 2007, the Board will consider the revisions to 38 U.S.C.A. § 1160(a) or 38 C.F.R. § 3.383(a) regarding compensation for nonservice-connected visual impairment in evaluating this claim. 

Additionally, the Board notes that, while this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended, as of December 10, 2008.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  These revisions specifically state that "[t]hese amendments shall apply to all applications for benefits received by VA on or after December 10, 2008."  Id.  Therefore, because the Veteran's claim was received in March 2007, these revised criteria are not for application in his case.  

Under Diagnostic Code 6009, unhealed injuries of the eye, in chronic form, are evaluated from 10 percent to 100 percent on the basis of resulting impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84(a), Diagnostic Code 6009 (2007). 

Under Diagnostic Code 6070, blindness in one eye (having only light perception) warrants a 30 percent evaluation, in addition to special monthly compensation, when corrected visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6070 (2007).

Under the version of 38 C.F.R. § 3.383(a)(1) that was in effect in prior to December 26, 2007, only when a Veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the eye be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383 (2007).  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id; Villano v. Brown, 10 Vet. App. 248, 250 (1997). 

However, as discussed, effective from December 26, 2007, impairment of vision in one eye as a result of non-service-connected disability, not the result of the veteran's own willful misconduct, can be included in the evaluation of service-connected impairment of vision in the other eye, as if impairment of vision in both eyes was service connected, if (1) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or (2) the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West Supp. 2012); Dr. James Allen Veteran Vision Equity Act of 2007, 74 Fed. Reg. 11,481 (March 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1) ).

The Board has reviewed all pertinent medical evidence for the period of time on appeal.
 
In a May 2006 VA treatment record, the Veteran's right eye visual acuity was noted at 20/counting fingers at 3 feet and 20/40 1+for the left eye. 

In a March 2007 VA treatment record, the Veteran was noted as having 20/200 visual acuity in the right eye and 20/100- in the left eye.  It was noted that he could read very well with a CCTV

In an April 2007 letter from Better Advanced Vision Ahead, the Veteran's uncorrected acuity was recorded at 20/400 in each eye with a best corrected visual acuity at a distance of 20/200 in each eye.  Uncorrected near acuity was 20/200 in the right eye and 20/80 in the left eye with a best corrected near of 20/70 in the right eye and 20/50 in the left eye.  Intermittent diplopia occurred intermittently in both near and far distances, which was correctable by lenses.

In a November 2007 VA treatment record, the Veteran reported that could not see with his old prescription and needed new glasses  His far visual acuity was noted at 20/100 for the right eye and 20/70 for the left eye.  He was noted as having restricted superior and inferior nasal finger count temporal right eye, restricted superior temporal left eye finger count all other quads left eye.

In a January 2008 VA treatment record, the Veteran was noted as having right eye visual acuity of 20/200 eccentric view and left eye visual acuity of 20/100 eccentric view.  

In a October 2008 VA treatment record, right eye visual acuity was noted at counting fingers at 1 foot and 20/200-1 in the left eye.  

In a May 2009 VA treatment record, the Veteran's visual acuity was noted as 20/200 for the right eye and 20/100- for the left eye.

In an August 2010 VA treatment record, the Veteran was noted as having right eye visual acuity of 3/700 and left eye visual acuity of 20/200.  

In an October 2010, VA treatment record, right eye visual acuity was noted at counting fingers at 4 feet and 20/600 of the left eye.  In a November 2010, VA treatment record, right eye visual acuity was noted at counting fingers at 18 inches and 20/400 in the left eye.  In a December 2010 VA treatment record, right eye visual acuity was noted at counting fingers at 2 feet and 20/200- for the left eye.  

In a July 2011 VA treatment record, the Veteran was noted as having right eye far visual acuity of 20/counting fingers at 1 foot and left eye of 20/counting fingers at 3.5 feet.

In August 2011, the Veteran underwent a VA eye contract examination.  The visual acuity examination revealed uncorrected distance vision on the right as counting fingers at 5 feet.  The corrected distance vision on the right eye was 20/400.  The uncorrected near vision on the right eye was 20/400.  The corrected near visions on the right was 20/80.  Uncorrected distance vision on the left was noted as count fingers at 10 feet.  The corrected distance vision on the left eye was 20/200.  The uncorrected near vision on the left eye was 20/200.  The corrected near visions on the right was 20/40.  
In a June 2012 VA treatment record, the Veteran's far visual acuity of the right eye was noted at 20/400 ECCEN and 20/150+1 for the left eye.

As noted above, pertinent regulations pertaining to the eye were amended as of December 26, 2007.  With respect to the period of time on appeal from March 13, 2007, to December 25, 2007, the Board will evaluate the Veteran's increased rating claim according to the rating criteria in effect prior to these revisions, as the Board will not evaluate a period of time on appeal under rating criteria that were not in effect or in existence at that time.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Upon review of the medical evidence of record, the Board finds the evidence of record simply does not reflect that the Veteran's right eye disability warrants an evaluation in excess of 30 percent for the period of March 13, 2007, to December 25, 2007. 

When, as here, only one eye is being compensated, the maximum evaluation for total loss of vision of that eye is 30 percent, unless there is (a) blindness in the non-service-connected eye; (b) enucleation of the compensated eye; or (c) serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80 (2007).  None of those exceptional criteria is met here.  

While the Veteran's left eye visual acuity is impaired, and the Board notes that this visual acuity has fluctuated throughout the course of this appeal, the evidence of record does not consistently reflect that he had blindness of the left eye during the period of March 13, 2007, to December 25, 2007.  Specifically, he was noted in a March 2007 VA treatment record as having 20/200 visual acuity in the right eye and 20/100- in the left eye.  He was noted as having corrected visual acuity at a distance of 20/200 in the April 2007 letter from Better Advanced Vision Ahead.  In a November 2007 VA treatment record, the Veteran's far visual acuity was noted at 20/100 for the right eye and 20/70 for the left eye. 
Therefore, as the Veteran is not blind in his nonservice-connected eye, there is no evidence that his right eye has been enucleated, and there is no evidence of a serious cosmetic defect, an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected right eye disability for the period of March 13, 2007, to December 25, 2007. 

For the period of December 25, 2007, to the present, as noted above, the Veteran's claim will be evaluated with consideration to the December 26, 2007, revisions to 38 U.S.C.A. § 1160(a) or 38 C.F.R. § 3.383(a).

In this regard, the Board again notes that the Veteran's visual acuity in each eye has varied throughout the course of the appeal.  However, impairment of vision in each eye has been periodically evaluated or suggested at a visual acuity of 20/200 or less.  See VA treatment records, October 2008, August 2010, October 2010, and November 2010.  As such, the Board will include the impairment of vision in the nonservice-connected left eye in the evaluation of the service-connected impairment of vision in the right eye.  

Under Diagnostic Code 6075, a 70 percent evaluation is warranted for vision in 1 eye of 20/200 and vision in the other eye of 20/200.  As noted, the Veteran's visual acuity was recorded at 20/200 or less bilaterally in an August 2010 VA treatment record, as well as in the August 2011 VA contract examination.   In October 2008, October 2010, November 2010, December 2010, and July 2011 VA treatment records, the Veteran's visual acuity was demonstrated at no better than 20/200 in either eye.  

Therefore, in consideration of the December 26, 2007, revisions to 38 U.S.C.A. § 1160(a) or 38 C.F.R. § 3.383(a), the Board finds that an increased rating of 70 percent should be assigned under Diagnostic Code 6075 for the Veteran's service-connected right eye disability, effective December 26, 2007, the date these revisions became effective. 

The Board has considered whether an evaluation in excess of 70 percent is warranted for any period of time on appeal from December 26, 2007, to the present.  However, as there is no medical evidence of record demonstrating that the Veteran has vision loss in one eye of 15/200, 10/200, or 5/200, or that he has anatomical loss of one eye, an evaluation in excess of 70 percent is not warranted for the period of December 26, 2007, to the present.  

Moreover, as noted above, entitlement to SMC based on loss of use of one eye has been restored, as of December 1, 2007.  Therefore, further consideration to this benefit is not necessary. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for a service-connected right eye disability for the period of March 13, 2007, to December 25, 2007.  For the period of December 26, 2007, to the present, the preponderance of the evidence supports an evaluation of 70 percent, but no greater, for the Veteran's service-connected right eye disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

4.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected right eye disability is contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected right eye disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected right eye disability is manifested by complaints of vision loss.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to SMC based on the loss of use of one eye is restored effective December 1, 2007.

For the period of March 13, 2007, to December 25, 2007, entitlement to an evaluation in excess of 30 percent for a service-connected right eye disability is denied.

For the period of December 26, 2007, to the present, entitlement to an evaluation of 70 percent, but no more, for a service-connected right eye disability is granted.


REMAND

With regard to the issue of entitlement to SMC based on the need for regular aid and attendance, the Veteran was issued a SSOC most recently with respect to this claim in July 2012.  Subsequently, the Veteran underwent VA examinations in September 2013 pertaining to his service-connected audiological conditions, nasal septum deflection, low back condition, and radiculopathy condition.  In November 2014, the issue of entitlement to SMC based on the need for regular aid and attendance was certified to the Board. 

According to pertinent regulatory criteria, a SSOC will be issued and furnished to a Veteran and his or her representative, following the receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and transferred to the Board.  38 C.F.R. § 19.37(a) (2014).  The VA examination reports are clearly relevant to the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance, and it is incumbent upon the RO through the AMC to review the evidence and issue an appropriate SSOC.

Further, the RO should take this opportunity to obtain all available VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available VA treatment records that have not yet been associated with the claims file. 

2. Readjudicate the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).No further action is required of the Veteran until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


